Citation Nr: 1707915	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  15-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's service-connected PTSD has resulted in occupational and social impairment, with deficiencies in most areas. 

2.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for PTSD have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102 , 3.340, 4.3, 4.16 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  See October 2011 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records are of record.  VA Medical Center and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations, which are found to be adequate for rating purposes.  Neither the Veteran nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's PTSD has been rated as 30 percent disabling under the General Rating formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Under these criteria, the next higher rating of 50 percent requires that a mental disorder is of such severity as to produce occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.
A 100 percent rating requires total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self/others; intermittent inability to perform activities of daily living (such as maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Federal Circuit Court of Appeals (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

As noted in the Veteran's VA Medical Center (VAMC) records, he was initially diagnosed and treated for bipolar II disorder by a private physician.  In September 2004, the Veteran's symptomatology was characterized as dysphoric mania, and he was given a provisional diagnosis of bipolar II disorder by a VA provider.  The Veteran also indicated that he has had problems with alcohol since service and depression after leaving the service.  See October 2004 VAMC records.  He was later diagnosed with PTSD in June 2010.  See VAMC records. 

In March 2013, the Veteran underwent a VA psychiatric examination to evaluate the current severity of his PTSD.  The examiner found that the Veteran had separate diagnoses of PTSD, bipolar II disorder, and panic disorder.  Review of the Veteran's social history showed that he was in the process of getting a divorce.  Occupationally, he was having difficulty finding employment because of his felony conviction and panic attacks, which occurred during some job interviews.  The examiner opined that the Veteran's mental disorders resulted in occupational and social impairment with reduced reliability and productivity.  He also noted that the Veteran's symptomatology consisted of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, and difficulty in adapting to stressful circumstances.  

In February 2016, the Veteran was afforded another VA psychiatric examination.  The examiner also found that the Veteran had separate diagnoses, which included PTSD, bipolar II disorder, drug dependence, and alcohol use disorder.  The Veteran's social history showed that he was divorced and spent a lot of time alone.  Occupationally, he was unemployed since 2009, but had done some subcontracting such as landscaping and light construction.  The examiner found that the bipolar, drug dependence and alcohol use disorders were not associated with the Veteran's PTSD.  He also indicated that it was possible to differentiate between the symptoms of PTSD and Bipolar disorder, despite the fact they share many of the same symptoms.  In an addendum opinion, the examiner clarified that the Veteran's PTSD resulted in 30 percent impairment.  See March 2016 Medical Opinion.  

Subsequently, the Veteran submitted two private medical examinations from October and December 2016.  In the October 2016 examination, Dr. J. D., a treating physician, indicated that the Veteran's mental disorders caused symptoms of panic attacks that occur more than once a week; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss and short and long term memory impairment; flattened affect; circumstantial, circumlocutory or stereotyped speech; impaired judgment; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideations; impaired impulse control; and intermittent inability to perform activities of daily living.  

The Veteran's social history showed that he was divorced and unable to visit his children because of disputes with his wife.  Occupationally, the examiner indicated that the Veteran's mood and PTSD symptoms prevent him from keeping a job and his felony conviction further complicates his efforts.  The examiner opined that the Veteran's mental disorders result in occupational and social impairment with deficiencies in most areas.  Importantly, he also indicated that a great symptom overlap exists between PTSD and bipolar disorder and that it is therefore impossible to differentiate the portion of occupational and social impairment caused by each mental disorder.  Furthermore, Dr. J. D. noted that the Veteran's alcoholism and opiate use disorders were the direct result of untreated bipolar disorder and PTSD.

In the December 2016 private medical examination, Dr. D. F. found similar symptomatology and concluded that it was not possible to differentiate between the occupational and social impairment caused by each mental disorder.  However, he also indicated that given that the Veteran's symptoms of mania started after his traumatic event, it is most likely that the Veteran was misdiagnosed with bipolar disorder when, in fact, his symptoms reflected a primary diagnosis of PTSD complicated by substance use.  

Analysis--PTSD

In light of the applicable legal criteria above and resolving all doubt in the Veteran's favor, PTSD is shown to have resulted in symptomatology commensurate with a 70 percent schedular evaluation.  In this regard, the Board notes that the evidence is at least in equipoise as to whether the Veteran's PTSD results in occupation and social impairment with deficiencies in most areas including work, judgment, thinking and mood, as well as, family and interpersonal relations.  Importantly, this impairment is best noted in the October and December 2016 private examinations which exhaustively document the Veteran's current symptomatology.  As such, the Board finds that an initial 70 percent evaluation is warranted for the entirety of the appeal period. 

The Board acknowledges that there are conflicting opinions of record as to whether the Veteran's symptoms are attributed to his PTSD and/or bipolar disorder and substance abuse disorders.  See February 2016 VA Examination and December 2016 D. F. and October 2016 J. D. Examinations.  Nevertheless, the Board finds the evidence to be in equipoise and accords all noted symptomology, including impairment, to his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
That said, the Board also finds that the Veteran does not meet the criteria for a disability rating in excess of 70 percent for his service-connected PTSD at any time during the claims period.  The evidence clearly establishes that the Veteran's PTSD results in serious symptomatology.  However, evidence of record does not establish that he also had total occupational and social impairment as is required for a 100 percent PTSD schedular disability rating.  In pertinent part, as will be described more fully below, his service-connected PTSD does not prevent him from working. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Thus, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  The manifestations of the Veteran's disability are contemplated by the schedular criteria. The record does not reflect frequent hospitalizations or frequent emergency treatment for PTSD. Notably, while he has reportedly been unemployed since 2009, the issue of entitlement to a TDIU has been addressed separately. See February 2016 VA Examination. Overall, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating than that granted herein. Accordingly, the Board finds that referral for extra-schedular consideration is not warranted. 38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

Analysis-TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341 (a), 4.19; see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

Here, the Veteran is currently service-connected for PTSD.  A 70 percent rating has been assigned for his PTSD for the entire appeal period.  As he has a single disability that is 60 percent disabling or more, the schedular requirements under 38 C.F.R. § 4.16 (a) have been met.  

Despite the Veteran's severe symptoms related to PTSD, the record does not support the conclusion that the Veteran is unemployable due to his service-connected PTSD.  In pertinent part, recent VA and private examinations do not indicate that the Veteran is unable to work due to his PTSD symptomatology.  Rather, these examinations document that the Veteran was having difficulty finding a job because of a felony conviction.  See March 2013 VA Examination.  Furthermore, November 2015 VA Medical Center (VAMC) records indicate that, based on the Veteran's degree and twelve years of experience in computer networking, his employment potential is fair as he would likely be able to work from home.  VAMC records also document the Veteran's continuous search for full-time employment.

The Board acknowledges the October 2016 private examiner's statement that the Veteran's PTSD symptoms prevent him from keeping a job.  However, the record does not appear to show that the Veteran has had difficulty retaining a job because the Veteran indicated that he has been unemployed since 2009.  Rather, he was having difficulty finding employment because of his felony conviction.  Furthermore, the evidence indicates that the Veteran was able to work despite of his occupational and social impairment.  For instance, in the February 2016 VA examination, the Veteran indicated that he performed contractor type jobs.  

In sum, the evidentiary record fails to support a conclusion that the Veteran's service-connected disability has prevented him from continuing in his line of work in computer networking (or another line of work consistent with this education and background).  See Faust v. West, 13 Vet. App. 342, 356 (2000).  Accordingly, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disability alone has not precluded him from obtaining and maintaining substantially gainful employment.  Entitlement to a TDIU is therefore not warranted.


ORDER

A 70 percent rating, but no higher, for PTSD is granted for the entirety of the appeal period, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is denied. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


